


110 HR 5085 IH: Small Business Expensing Temporary

U.S. House of Representatives
2008-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5085
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2008
			Mr. Herger introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand
		  expensing for small business.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Expensing Temporary
			 Expansion Act of 2008.
		2.Increase in
			 expensing for small business
			(a)In
			 generalParagraph (1) of section 179(b) of the Internal Revenue
			 Code of 1986 (relating to dollar limitation) is amended by striking
			 $125,000 in the case of taxable years beginning after 2006 and before
			 2011 and inserting $500,000 in the case of taxable years
			 beginning after 2007 and before 2011.
			(b)Phaseout of
			 Limitation Only by 50 Percent of Excess Over $2,000,000Paragraph (2) of section 179(b) of such
			 Code (relating to reduction in limitation) is amended to read as
			 follows:
				
					(2)Reduction in
				limitationThe limitation
				under paragraph (1) for any taxable year shall be reduced (but not below zero)
				by the amount (one-half of such amount in the case of taxable years beginning
				after 2007 and before 2011) by which the cost of section 179 property placed in
				service during such taxable year exceeds $200,000 ($2,000,000 in the case of
				taxable years beginning after 2007 and before
				2011).
					.
			(c)Rebasing of
			 inflation adjustmentsSection 179(b)(5)(A) of such Code (relating
			 to inflation adjustments) is amended—
				(1)in the matter
			 preceding clause (i) by striking 2007 and before 2011, the $125,000 and
			 $500,000 and inserting 2008 and before 2011, the $500,000 and
			 $2,000,000, and
				(2)in clause (ii) by
			 striking calendar year 2006 and inserting calendar year
			 2007.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after December 31, 2007.
			
